UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT



                           No. 97-2283



ROBERT W. MITCHELL,

                                           Plaintiff - Appellant,

          and


RAY W. ALEXANDER; THOMAS ALEXANDER; ANDREW
WOODHAM; DUDLEY HORTON; PAUL DURBAN; HARRY
WEEKS; HENRY PENDER; ARTHUR BRUCE; WILLIAM
THOMASON; MARSHALL KEYS; JOHN MCCAIN; MARY
JACK JONES; NICHOLAS HART; MAYNARD D. BARKER;
JACK HOVER; C. HARRINGTON BISSELL; HENRY H.
LOWNDES, JR.; GEORGE HAMRICK; THEODORE T.
MAPPUS; DOUG COUSAR; HAROLD ISEMAN, JR.; LINDA
K. WINGARD; PAUL STEADMAN; LAWRENCE HURSEY;
SAM BETHEA; WILLIAM REEL, JR.; JOHN N. CROUCH,
JR.; FRED JONES; ROBERT ODOM, JR.; JAMES
VERNON EPPS; BETTY ELLIS; BILLY ABERCROMBIE;
LLOYD KESSLER; JOHN BURNETT; T. PARRISH; A.L.
VOSS; JOE SULLIVAN; LAURENS I. JAMES, JR.; ED
BRASHIER; AL HENDERSON, JR.; COLEMAN BOWIE;
E.P. ELLIS, JR.; PAUL NANCE; RAYMOND L.
SESSIONS; RON J. MCDANIEL; BOBBY KENNEDY; L.
VICTOR JOWERS, JR.; HENRY WILLIAMS; JERRY B.
MILES; RANDALL STEVENS; RICHARD TIDWELL; JIM
GRABY; DICK LINDSAY; CHARLES MIDGLEY; REAVES
GASQUE; BILLY COX; TRENT K. PURCELL; ROBERT
SUMMER, JR.; Z.T. ABBOTT, JR.; REMBERT SINGLE-
TARY; EDWARD L. REED; HARRY WANNAMAKER, III;
DRAYTON BRYANT; J.D. CARTER, III; JERRY
HUCKABY; O. WAYNE STONER; G.A. WEATHERSBY, II;
CHARLES DORTON; JOHN SADLER; ROBIN A. SMOAK;
WILLIAM HILLER; CINDY CROWLEY; THOMAS CUTINO;
DICK LEE; STEVE CREECH; TOMMY GOSSKI; CLARKE
BYNUM; MIKE WATSON; MILIE M. DUDLEY; TED
WELCH; JOHN GILL; HIRAM HUTCHINSON; FLOYD
ALLISON, individually, and collectively as
Voluntary Agents for Reform, an unincorporated
association,
                                                      Plaintiffs,

          versus

DIRECTOR OF THE DEPARTMENT OF INSURANCE FOR
THE STATE OF SOUTH CAROLINA,

                                            Defendant - Appellee.




                           No. 97-2360



RON J. MCDANIEL,

                                           Plaintiff - Appellant,


          and


RAY W. ALEXANDER; ROBERT W. MITCHELL; THOMAS
ALEXANDER; ANDREW WOODHAM; DUDLEY HORTON; PAUL
DURBAN; HARRY WEEKS; HENRY PENDER; ARTHUR
BRUCE; WILLIAM THOMASON; MARSHALL KEYS; JOHN
MCCAIN; MARY JACK JONES; NICHOLAS HART;
MAYNARD D. BARKER; JACK HOVER; C. HARRINGTON
BISSELL; HENRY H. LOWNDES, JR.; GEORGE HAM-
RICK; THEODORE T. MAPPUS; DOUG COUSAR; HAROLD
ISEMAN, JR.; LINDA K. WINGARD; PAUL STEADMAN;
LAWRENCE HURSEY; SAM BETHEA; WILLIAM REEL,
JR.; JOHN N. CROUCH, JR.; FRED JONES; ROBERT
ODOM, JR.; JAMES VERNON EPPS; BETTY ELLIS;
BILLY   ABERCROMBIE;   LLOYD   KESSLER;   JOHN
BURNETT; T. PARRISH; A.L. VOSS; JOE SULLIVAN;
LAURENS I. JAMES, JR.; ED BRASHIER; AL HENDER-
SON, JR.; COLEMAN BOWIE; E.P. ELLIS, JR.; PAUL
NANCE; RAYMOND L. SESSIONS; BOBBY KENNEDY; L.
VICTOR JOWERS, JR.; HENRY WILLIAMS; JERRY B.
MILES; RANDALL STEVENS; RICHARD TIDWELL; JIM
GRABY; DICK LINDSAY; CHARLES MIDGLEY; REAVES
GASQUE; BILLY COX; TRENT K. PURCELL; ROBERT
SUMMER, JR.; Z.T. ABBOTT, JR.; REMBERT
SINGLETARY; EDWARD L. REED; HARRY WANNAMAKER,
III; DRAYTON BRYANT; J.D. CARTER, III; JERRY
HUCKABY; O. WAYNE STONER; G.A. WEATHERSBY, II;
CHARLES DORTON; JOHN SADLER; ROBIN A. SMOAK;

                      2
WILLIAM HILLER; CINDY CROWLEY; THOMAS CUTINO;
DICK LEE; STEVE CREECH; TOMMY GOSSKI; CLARKE
BYNUM; MIKE WATSON; MILIE M. DUDLEY; TED
WELCH; JOHN GILL; HIRAM HUTCHINSON; FLOYD
ALLISON, individually, and collectively as
Voluntary Agents for Reform, an unincorporated
association,

                                                        Plaintiffs,

          versus

JOHN G. RICHARDS, in his capacity as Chief
Insurance Commissioner,

                                              Defendant - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Columbia.     Julian Abele Cook, Jr., Senior
District Judge, sitting by designation. (CA-93-2054-3-19)


Submitted:   March 31, 1998              Decided:   April 20, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert W. Mitchell, Ron J. McDaniel, Appellants Pro Se. William
Llewellyn Pope, POPE & RODGERS, Columbia, South Carolina; Lee Peter
Jedziniak, STATE OF SOUTH CAROLINA DEPARTMENT OF INSURANCE,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Appellants appeal the district court's orders entering judg-

ment in favor of the Defendant following a hearing and denying

their motions for reconsideration. We have reviewed the record and

the district court's opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.
Mitchell v. Director, Dep't of Ins.; McDaniel v. Richards, No. CA-
93-2054-3-19 (D.S.C. May 13 & Sept. 16, 1997). Mitchell's motion to

supplement the record is denied. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                4